Reversed and Remanded and
Memorandum Opinion filed September 30, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00758-CV
____________
 
JO ANN STUART BLADE, Appellant
 
V.
 
JULIUS P. STUART, JR., “JESS” JULIUS STUART, III AND
CLARK GLINN STUART, Appellees
 
On
Appeal from the 400th District Court
Fort Bend County, Texas
Trial Court Cause No. 08-DCV-163722
 
 

M E M O R
A N D U M   O P I N I O N
This is an appeal from a
summary judgment signed June 5, 2009.
            On September 17, 2010, the parties filed a joint
motion to reverse the judgment and remand the cause to the trial court.  See
Tex. R. App. P. 42.1.  The
motion is granted.
            Accordingly, the judgment is reversed and the cause remanded
to the trial court for rendition of judgment in accordance with the parties’
agreement.
                                                                                    PER
CURIAM
 
Panel consists of Justices
Anderson, Frost, and Brown.